Citation Nr: 9927318	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-05 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claims of service connection for hearing loss and 
tinnitus.

2.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision of the RO.  

The Board notes that the veteran has also asserted that the 
RO's decision dated in December 1993 which denied service 
connection for hearing loss and tinnitus was clearly and 
unmistakably erroneous.  As this matter has not been 
developed for the purpose of appellate review, it cannot be 
considered by the Board at this time and is referred back to 
the RO for appropriate action.



FINDINGS OF FACT

1.  In December 1993, the RO denied the veteran's original 
claims of service connection for hearing loss and tinnitus 
and provided the veteran with notification of that decision 
and his appellate rights; in the absence of a timely filed 
appeal, that decision became final.  

2.  New evidence, which bears directly and substantially on 
the veteran's claims of service connection for hearing loss 
and tinnitus and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claims, 
has been presented.  

3.  The veteran's claims of service connection for hearing 
loss and tinnitus are plausible and capable of 
substantiation.  



CONCLUSION OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claims of service 
connection for hearing loss and tinnitus.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (1998). 

2.  Well-grounded claims of service connection for hearing 
loss and tinnitus have been presented.  38 U.S.C.A. § 5107(a) 
(West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Determination of new and material evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In December 1993, the RO denied entitlement to service 
connection for hearing loss and tinnitus and provided the 
veteran with notification of that decision and his appellate 
rights.  In the absence of a timely filed appeal, that 
decision became final.  In September 1996, the veteran filed 
a submission seeking to reopen the claims of service 
connection for hearing loss and tinnitus based on new 
evidence.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as (the "Court"), in 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), has held 
that the Board must perform a three-step analysis when the 
veteran seeks to reopen a claim based on new evidence.  
First, the Board must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed).  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must determine whether, based upon all 
of the evidence of record in support of the claim, presuming 
its credibility, see Robinette v. Brown, 8 Vet. App. 69 
(1995), the claim as reopened (and distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999) (en banc).

The evidence of record at the time of the December 1993 
rating decision included the veteran's service medical 
records, which were negative for treatment or complaints 
regarding hearing loss or tinnitus, and a copy of a report 
from a VA audiological examination conducted in March 1993 
resulting in pure tone thresholds, in decibels, of 10, 0, 10 
and 55 in the right ear and 10, 5, 30 and 60, in the left ear 
at 1000, 2000, 3000 and 4000 Hertz, respectively.  According 
to the report, on examination, the veteran demonstrated a 
moderate to severe sensorineural hearing loss in the right 
ear and a mild to severe sensorineural hearing loss in the 
left ear.  It was also noted that the veteran had reported a 
constant high-pitched ringing tinnitus which varied in 
intensity in both ears.  The etiology was ascribed to noise 
exposure to helicopters and airplane engines in the Republic 
of Vietnam.  

In January 1994, the RO denied the veteran's claims of 
service connection for hearing loss and tinnitus on the basis 
that there was no evidence causally linking the decades post 
service hearing loss and tinnitus with service; in essence, 
there was no nexus between the veteran's current hearing loss 
and tinnitus and service.  

The evidence received since the December 1993 rating decision 
includes portions of the veteran's personnel records and 
records indicating that the veteran was currently receiving 
treatment for tinnitus and had received a diagnosis of 
bilateral hearing loss.  In addition, a statement prepared in 
support of his claim of increased disability relative to his 
psychiatric condition included notations that the veteran had 
reported volunteering to be a helicopter machine gunner in 
service and had served as a port side gunner, where it was 
his job to "spread rounds", on approximately 40 missions, 
18 of which involved flying into a "hot zone."  A review of 
the veteran's personnel records indicates that the veteran 
did perform aviation out post duties in service.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence is relevant to the veteran's 
claims of service connection and is instrumental in ensuring 
a complete evidentiary record for evaluation of the veteran's 
claims.  See Hodge, supra.  In other words, the new evidence 
submitted is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims.  
See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claims 
of service connection for hearing loss and tinnitus are 
reopened.  


II.  Determination of well groundedness 

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette, supra, the claim as reopened (and 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim, but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  See Winters, 
supra.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303 (1998).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period following service; the presumptive period for organic 
diseases of the nervous system is one year.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

Based on a review of the evidence of record, in particular, 
the opinion contained in the report of the VA audiological 
examination conducted in March 1993 which ascribed the 
veteran's hearing loss and tinnitus to noise exposure to 
helicopters and airplane engines in Vietnam, the Board finds 
that the veteran's claims are plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Court 
has held that the duty to assist the claimant in obtaining 
and developing facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  It also includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

In light of the above evidence, the veteran should be 
afforded a VA examination to determine the nature and 
etiology of his hearing loss and tinnitus.  All pertinent 
treatment records also should be obtained for review.  



ORDER

As new and material evidence to reopen the claims of service 
connection for hearing loss and tinnitus has been submitted, 
the appeal to this extent is allowed.

As well-grounded claims of service connection for hearing 
loss and tinnitus have been submitted, the appeal to this 
extent is allowed, subject to the discussion hereinbelow.  


REMAND

As noted hereinabove, when a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In light of the evidence, 
the veteran should be afforded a VA examination to determine 
the nature and likely etiology of his hearing loss and 
tinnitus.  In addition, all pertinent treatment records also 
should be obtained for review.  

Furthermore, the veteran alleges that his service-connected 
PTSD is more severe than the current rating indicates.  

The veteran was most recently afforded a VA examination in 
order to determine the current severity of his service-
connected PTSD in December 1996.  At that time, the veteran 
reported that his symptoms had been worsening over the years 
to include increasingly more frequent and intense flashbacks 
and nightmares, as well as uncontrollable bouts of anger and 
rage.  He also noted that he had been spending more days 
withdrawn and had experienced recurrent suicidal and 
homicidal ideations.  He further stated that he was requiring 
more medication to "survive" and calm him down.  It was 
also recorded that he had been unemployed since August 1992, 
primarily due to symptoms associated with his PTSD.  

Mental status examination revealed the veteran to be calm and 
cooperative, with no significant psychomotor agitation or 
retardation and no tremors or abnormal movement.  He 
maintained good eye contact and demonstrated average hygiene 
and grooming.  His speech was normal rate, rhythm and tone.  
His mood was described as being "not bad," and his affect 
was stated to be appropriate, full range.  Thought processes 
and content were also within normal limits, cognition was 
intact and insight was good, judgment fair.  The final 
impression was that the veteran was suffering from PTSD, 
chronic, moderate.  A GAF in the range of 50 to 60 was 
assigned.

In support of his claim, the veteran submitted a copy of a 
treatment summary signed by Ronald Dougherty, M.D., Medical 
Director, and Susan Reagles, Ph.D., CAC, Primary Therapist, 
of Pelion, Incorporated, and dated in September 1996, which 
indicated that the veteran had been participating in 
outpatient individual counseling, group counseling, and 
medication management on a weekly basis for the past three 
years.  His symptoms were stated to include chronic anxiety 
and depression; intrusive thoughts; poor sleep; isolation; 
avoidance of war-related experiences; confusion; poor 
concentration; poor short-term memory; hypervigilance; 
inability to focus on specifics of Vietnam without becoming 
overwhelmed; fear of crowds; inability to travel to 
unfamiliar places; outbursts of anger; and a belief that he 
will die young.  In addition, it was noted that he had had 
several crisis episodes involving suicidal ideation and plan, 
but no attempt.  

According to notations within the treatment summary, the 
following diagnoses had been rendered:  PTSD; alcohol 
dependence; cannabis abuse; nicotine dependence; and 
pathological gambling.  It was further reported that little 
progress had been achieved in resolving the veteran's trauma 
issues.  Any attempt to discuss the details of his military 
experience was stated to result in agitation, an increase in 
intrusive thoughts, disturbed sleep, confusion and intense 
anger.  The veteran's functioning was described as having 
been very poor with little consistency, follow through or 
periods of stability.  Blackouts, suicide attempts and 
frequent hospitalizations were noted to be the pattern of his 
life since Vietnam.  In
conclusion, it was stated that the veteran's ability to work 
had been severely impaired, as had his ability to have a 
normal, healthy relationship.  

In addition, the veteran submitted a copy of a favorable 
determination granting disability benefits rendered by the 
Social Security Administration in February 1998, which 
included various statements from the veteran's private 
treating physicians, as well as progress notes of his 
treatment.  Of particular significance was a statement 
prepared by Vincent Lamparella, M.D., and dated in November 
1997, wherein he noted that he had been treating the veteran 
for bipolar disorder, depressed, PTSD and alcohol dependence 
and that it was his opinion that the veteran was totally 
disabled due to his illness and because of the side effects 
of the potent medications required to control his illness.  

A treatment update and summary dated in June 1997 and 
prepared by Dr. Reagles noted that the veteran had been 
referred to Pelion, Incorporated in October 1993 for 
treatment of his PTSD and alcohol dependence.  According to 
Dr. Reagles, a psychosocial evaluation and history and 
physical examination had indicated an initial impression 
including alcohol dependence; PTSD; pathological gambling; 
cannabis dependence; nicotine dependence; and a rule-out for 
bipolar disorder.  His present symptoms were stated to be 
consistent with the original diagnosis and included hypomanic 
episodes with grandiosity; rapid speech; compulsive spending; 
racing thoughts; periods of depressed mood, hopelessness, 
excessive sleep, thoughts of dying and excessive self-blame; 
periods of abstinence from alcohol and drugs followed by a 
relapse period; intrusive thoughts of Vietnam; poor memory of 
trauma events; inability to emotionally connect with family 
or friends; lack of interest in child's activities; 
hypervigilance; and outbursts of anger.  The symptoms were 
also noted to have become more pronounced and frequent with 
the increased stress of financial problems.  

Dr. Reagles further opined that the veteran's current 
symptoms severely impaired his ability to function in all 
areas of his life.  His participation in treatment was stated 
to have decreased and his parenting skills to have regressed, 
and he was also noted to have the inability to make good 
decisions or take the initiative to cope with his problems.  
Suicidal ideation was also present, although no plan was 
identified.  In conclusion, Dr. Reagles determined that the 
veteran was not able to sustain the behavior necessary to 
function consistently in a work environment.  

A follow-up statement submitted by Dr. Reagles in January 
1998 noted that the veteran continued to experience problems 
with short-term memory, difficulty concentrating, confused 
thoughts, Vietnam flashbacks, tangential thought processes, 
anxiety, depression, drooling and shakiness.  She also 
reiterated her opinion that the veteran was unable to sustain 
a level of functioning necessary to be employed, full or 
part-time, within the contemporary competitive labor market, 
as he is simply not able to function on a consistent, 
reliable basis.   

Although the veteran's private treating physicians, Dr. 
Lamparella and Dr. Reagles, have concluded that he is unable 
to sustain a level of functioning necessary for employment, 
it is clear, based on the evidence of record, that they have 
also concluded that the veteran suffers from more than one 
type of psychiatric disorder, to include bipolar disorder.  
Consequently, the veteran should be afforded a contemporary 
examination in order to identify the symptomatology 
associated with the other diagnosed illnesses as opposed to 
symptomatology associated with the service-connected PTSD.  

Furthermore, the criteria for evaluating mental disorders 
such as the veteran's were changed, effective November 7, 
1996.  "[W]here the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies."  White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Although the RO 
considered the new regulations in evaluating the veteran's 
service-connected PTSD, it did not consider which version was 
more favorable to the veteran.  As such, a remand is 
warranted.

Furthermore, the Board notes that, under the new regulations, 
the rating criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment.  In Massey v. Brown, 7 Vet. 
App. 204 (1994), the Court remanded a decision of the Board 
as a result of the Board's failure to support its decision 
with evidence that correlated clearly to the schedular 
criteria chosen.  The Court held that the Board's 
consideration of factors which were wholly outside the rating 
criteria provided by the regulations was error as a matter of 
law.  Consequently, any examination conducted on remand 
should include a report of the current psychiatric symptoms 
and clinical findings in terms consistent with both the old 
and the new rating criteria.

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for hearing loss and 
tinnitus since service and for PTSD since 
December 1996.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded a VA 
audiological examination in order to 
determine the nature and likely etiology 
of the claimed hearing loss and tinnitus.  
All indicated testing should be performed 
in this regard, including complete 
audiometric testing, and the claims 
folder should be made available to the 
examiner for review.  Detailed clinical 
findings should be reported, and the 
examiner should provide a specific 
diagnosis in connection with the 
evaluation.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to the medical probability 
that any current hearing loss and/or 
tinnitus is due to exposure to acoustic 
trauma or other disease or injury which 
was incurred in or aggravated by service, 
as claimed by the veteran.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  Then, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
current severity of the veteran's PTSD.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a Global Assessment of 
Functioning (GAF) score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  If there is symptomatology of a 
psychiatric disorder other than PTSD 
(such as bipolar illness), the examiner 
must carefully delineate and 
differentiate the symptoms caused by the 
service-connected disorder from any other 
diagnosed disorders.  Moreover, the 
psychiatrist must identify the frequency 
and severity of all findings associated 
with the PTSD, as well as enumerate all 
symptomatology, particularly with respect 
to the veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
The examiner should offer an opinion as 
to the veteran's ability to maintain 
personal hygiene; the presence or absence 
of hallucinations and/or delusions; the 
presence or absence of depression; and 
his ability to obtain and maintain 
employment.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

4.  After all indicated development has 
been completed satisfactorily, the RO 
should again review the veteran's claims.  
This should include rating the veteran's 
service-connected PTSD and applying the 
most favorable of either the old or new 
rating criteria.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







